Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                                          See MPEP § 606.01.
CONNECTOR HOUSING LEGS THAT ATTACH THE CONNECTOR 
TO A CIRCUIT BOARD

Claim Objection
Claim 20 does not conclude with proper punctuation.  Correction required.

Claim Rejections - 35 USC § 112 (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 10 states in part; “the pin portion (of the conductive terminal) adapted to be inserted into the hole for electrically connecting to the circuit board.”.  However the “hole” for which there is antecedent basis, is occupied by the legs of the housing not the conductive terminal.   Correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11  is rejected under 35 U.S.C. 102(a)(1) as anticipated by Wu                                  (US 6,168,463).
Wu discloses a connector housing 1 having at least a pair of legs 4 extending outward from the bottom 120 thereof, and each of the legs comprising: a body part 40 connected to a bottom of the housing and extending downward along a height direction of the housing [Fig. 4]; and a tapering guide part 428, 429 connected to a lower end of the body part to guide the leg into a hole 61 formed in a circuit board 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 6,168,463).   

With respect to Claims 1 and 12; Wu shows a connector 10 comprising: a housing 1 having at least a pair of legs 4 extending from a bottom 120 thereof, each of the legs [Fig. 4] including: a body 40 connected to the bottom 120 of the housing 1 extending downward in a height direction [Fig. 6]  of the housing; a conical guide 428, 429 connected to a lower end of the body for guiding the leg into a hole 61 formed in a circuit board 6; and a positioning end 425 connected to a lower end of the conical guide 428, 429, the positioning end 425 having a positioning surface [Figs.4, 6] for contacting an inner wall of the hole 61 and extending in the height direction [Fig. 6]; and at least one conductive terminal 3 provided in the housing.



	The limitation pertaining to the intended function of the claimed positioning surface contacting the inner wall of the hole has been given little patentable significance because;
	the claimed positioning surface is not in contact with the inner wall of the hole when the connector is fully positioned in and on the circuit board, the positioning surface at that point extends below the circuit board; and
	it is during installation of the connector the positioning surface would come in contact with the inner wall of the hole and the method of installing the connector on the circuit board in not germane to patentability of the device itself.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the analogous positioning surface of housing legs shown by Wu would at some point during installation come in contact with the inner wall of the hole in the circuit board. 

With respect to Claim 8; Wu shows each pair of legs 4 face each other in a length direction of the housing and are arranged proximate to two sides of the housing in the length direction [Fig. 3].

With respect to Claim 13; Wu [Figs.4, 6] shows the positioning end 425 is semi- cylindrical in shape.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu               (US 6,168,463) in view of Tanaka (US 7,357,670). 
Wu shows a connector 10 comprising conductive terminals 3.
	However Wu does not show the conductive terminals includes a pin portion to be inserted into the circuit board.
	Tanaka shows an analogous connector 10 comprising conductive terminals 60 that include a pin portion 63 extending outward from the bottom of the housing 11, the pin portion to be inserted into 70.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, the connector of Wu having a housing with a pair of legs and conductive terminals would be applicable with connectors having conductive terminals that insert into the circuit board as shown by Tanaka thereby expanding the type of connectors that would benefit from a pair of legs that extend from the housing.

Claims 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 6,168,463) in view of Worth (US 4,664,458).
Wu [Fig. 3] shows a connector assembly as discussed above in Claims 1 and 11 comprising: a circuit board 6 having a hole 61 formed therethrough; and a connector 10, including: a  housing 1 having at least a pair of legs 4 extending from a bottom 120 thereof and inserted into the hole 61 of the circuit board 6, each of the legs 4 including: a            body 40 connected to the bottom of the housing extending downward in a height direction of the housing [Fig. 4]; and a tapering guide 428, 429 connected to a lower end of the body for initially guiding the leg into the hole 61 formed in a circuit board 6 and at least one conductive terminal 3 provided in the housing 1 and electrically connected to the circuit board 6.
	However Wu does not show or teach a positioning protrusion formed on each side of the body part and extending oppositely in a width direction of the housing; nor does Wu show or teach the tapering guide has a horizontal positioning top surface.
	Worth [Figs. 1, 2] shows an analogous connector 10 having legs [at 26] extending from a bottom thereof a tapering guide 26 guiding the legs for insertion into the hole of the circuit board 62; the tapering guide having a horizontal positioning top surface [at 54] and a positioning protrusion 81, 82 formed on each side of an analogous body part and extending oppositely in a width direction of the connector housing [Fig. 7]; where the horizontal positioning top surface [at 54] and the positioning protrusion 81, 82 abut the respective bottom and top surfaces of the circuit board 62.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of Wu to further include a horizontal positioning top surface and positioning protrusions on each side of the body part as shown by Worth for the purpose fortifying a secure and stable mounting of the connector to a circuit board.

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 2;  allowability resides at least in part with the prior art not showing or fairly teaching a connector housing having legs that extend downward, each leg having a conical guide for guiding the leg into a hole in a circuit board and a positioning end connected to a lower end of the conical guide, the positioning end has a semi-cylindrical shape with a semi-cylindrical outer peripheral surface defining the positioning surface of the positioning end which contacts an inner wall of the hole in the circuit board in conjunction with ALL the remaining limitations within claims 1 and 2.


Regarding claim 14;  allowability resides at least in part with the prior art not showing or fairly teaching a connector housing having legs that extend downward, each leg having a body part with a semi-cylindrical outer peripheral surface, a tapering guide part which guides the leg into a hole in a circuit board and a positioning end connected to a lower end of the tapering guide part, the positioning end has a semi-cylindrical shape with a semi-cylindrical outer peripheral surface defining the positioning surface of the positioning end which contacts an inner wall of the hole in the circuit board where the semi-cylindrical outer peripheral surface of the body part, the positioning surface of the positioning end and the tapering guide part having a common central axis extending in the height direction in conjunction with ALL the remaining limitations within claims 11-14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: US 2022/0173540 Xu et al. claim set filed November 30, 2021 has been checked for obvious double patenting rejections.  None have been found at this time.

US 10,855,009 Choi et al. shows an insertion unit (131) which is to be inserted into other element.

US 5,980,314 Roberts, US 8,021,186 Wang, US 9,325,088 Yagi et al. each disclose a pair of legs extending from a housing in which the legs have a conical guide.  
	


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833